DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s RCE filing on 01/26/2021.
Applicant’s cancelation of claims 20-26 is acknowledged and require no further examining.  Claims 1-19 and 27-34 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/26/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Travis Boone on 03/29/2021.
Claim 1, line 18, the phrase “in a nip” is removed.
Claim 9, line 13, the phrase “in a nip” is removed.
Claim 32, line 4, the phrase “in a nip” is removed.
Claim 34, line 4, the phrase “in a nip” is removed.

 Response to Arguments
The Amendments filed on 01/26/2021 have been entered.  Applicant’s cancelation of claims 20-26 is acknowledged and require no further examining.  Claims 1-19 and 27-34 are pending and examined below.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the claims, Examiner withdraw the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraw the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103(a) with reference Bradley (4691908) modified by reference Anderson et al. (2004/0121121), in view of the Patent Board Decision filed on 11/30/2020, the 103 rejections have been withdrawn.


Allowable Subject Matter
Claims 1-19 and 27-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 26, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731